Citation Nr: 9926699	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right hand injury.




ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel





INTRODUCTION

The veteran had active service from January 1973 to March 
1973.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia in May 1997 that found that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for residuals of a right hand injury.

In addition, it is noted that in February 1998 the veteran 
submitted a claim for a total rating based on 
unemployability.  The RO issued a rating decision in April 
1998 that denied benefits, and, since no notice of 
disagreement has been received following notification of the 
decision, the issue is not currently before the Board.

This case was previously Remanded by the Board in April 1999.


FINDINGS OF FACT

1.  Service connection for residuals of a right hand injury 
was denied by decision of the Board in September 1982 on the 
basis that the preservice disability was not aggravated 
during service.  

2.  Evidence added to the record since September 1982 
concerning the issue of service connection for residuals of a 
right hand injury due to aggravation is not relevant and 
probative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the September 1982 Board decision 
denying service connection for residuals of a right hand 
injury due to aggravation is not new and material; therefore, 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record at the time of the Board's 
decision in 1982 included a report of an x-ray of the 
veteran's right hand dated in January 1971, which noted soft 
tissue swelling over the metacarpophalangeal joint of the 
third finger, with no evidence of fracture.  Records dated in 
February 1971 described a laceration of the dorsum of the 
veteran's right hand.  Other private medical records dated in 
February 1971 show that the veteran was treated for 
cellulitis and a hematoma, as well as a persistent infection 
in his fingers.  

The veteran's service medical records show that he was noted 
to have a scar on his right hand during his induction 
examination in January 1973.  A March 1973 record stated that 
the veteran had complained of pain in his right middle finger 
for two days, and the impression given was of a sprain.  
Another record dated in March 1973 noted the veteran's 
complaint of right hand pain, with swelling in the hand but 
no other deformity.  An undated Medical Board record gave a 
diagnosis of osteoarthritis of the third metacarpophalangeal 
joint secondary to an old infected wound which existed prior 
to service.

The veteran filed a claim for service connection for 
residuals of a right hand injury, aggravated by service, in 
April 1973.

A private medical record dated in May 1973 noted the 
veteran's complaint of pain in his right hand and 
disqualification from military service.  Minimal swelling was 
observed at the right middle finger.

A VA examination report, dated in December 1974, noted that 
the veteran had two scars of incisions for drainage as well 
as a larger and thicker scar over the prominent mid knuckle, 
and that all scars were well healed.  The right hand was 
assessed as quite supple, with strength almost equal to the 
left hand.  The examiner stated that the right hand appeared 
normal except for the scars and that the veteran "seems a 
malingerer."  

VA treatment records dated in March 1979, and signed by J. K. 
Bentley, M.D., show that the veteran had possible soft tissue 
swelling of the third metacarpophalangeal joint.  Bone 
changes of the third metacarpophalangeal joint were old, and 
were noted as present in July 1978 and 1973, with no marked 
changes.  Changes were assessed as probably related to an old 
injury and/or a surgical procedure.

During a hearing before the Board in March 1981, the veteran 
testified that he had injured his right hand prior to 
entering service, and re-injured his hand during physical 
training while in service.  According to the veteran, he 
subsequently injured his hand a second time during training 
while in service.  The veteran further testified that he was 
treated for pain in his right hand during service, and that 
he believed that his pre-service injury was aggravated by 
military training.

A VA x-ray report dated in August 1981 noted the examiner's 
impression that there was little appreciable change in the 
appearance of the right third metacarpophalangeal joint from 
films taken in 1973.  It was noted that there had been 
progressive narrowing of the joint since 1973, and a suture 
was in place that was not previously seen.

A VA examination in August 1981 found a well-healed 2 inch 
surgical scar, with recent edema but no infection or local 
heat.  The veteran had fairly good range of motion at the 
metacarpophalangeal joint, with one inch loss of extension 
and one inch loss of flexion into the palm.  The diagnosis 
given was of cicatrix, post infectional of the extensor 
tendon of the middle finger of the right hand, and partial 
destruction of the head of the third metacarpal bone joint, 
surgical and post-infectional.

The veteran submitted medical treatise evidence describing 
sprains, dislocations, and fractures in August 1982.

The veteran's claim for service connection for residuals of a 
right hand injury was denied by a Board decision in September 
1982.

Evidence subsequently received in April 1997 includes an 
undated statement signed by Craig Nowell, M.D., which gave 
the opinion that based on previous x-rays, there was an old 
fracture of the third metacarpal head and neck junction in 
April 1973.  There was no acute fracture present.  Dr. Nowell 
also noted that there were osteoarthritic changes of the 
third metacarpophalangeal joint, in addition to the old 
fracture.  He gave the opinion that although the veteran 
could have aggravated the injury in 1973, it would have 
probably been a soft tissue injury (a ligamentous or tendon 
injury), since the osseous abnormalities were old.  It was 
stated that it was conceivable that the injury could have 
occurred several months or a year prior to the April 1973 x-
ray.

A letter signed by James A. Campbell, M.D., dated in January 
1998, states that the veteran was totally disabled and 
unemployable due to severe tendinitis of his right mid 
finger, with flexion-contraction.

Other evidence submitted includes copies of service medical 
records and a copy of the report of the VA examination 
conducted in December 1974.

Analysis

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  New and material evidence must 
be submitted in order to reopen a final decision.  
38 U.S.C.A. § 5108.  The Board notes that a recent decision 
of the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), invalidated 
the holding of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) that had established a "bright line" definition of 
what constitutes "material evidence" in the context of an 
application to reopen a claim for service connection (that, 
to be material, the newly submitted evidence must present a 
reasonable possibility of changing the outcome), in favor of 
the existing regulatory framework of 38 C.F.R. § 3.156.  The 
Federal Circuit noted that the threshold for determining 
whether evidence was new and material under that standard was 
rather low.  

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In Winters v. West, 12 Vet. App. 1 (1999) (en banc), 
subsequent to the Federal Circuit's Hodge opinion, the United 
States Court of Appeals for Veterans Claims set forth a 
three-step process to be used for reopening claims: first, VA 
must determine whether new and material evidence has been 
presented under § 3.156(a); second, if new and material 
evidence has been presented, immediately upon reopening VA 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA should evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

The Board denied service connection for residuals of a right 
hand injury due to aggravation in September 1982.  The 
primary basis for the denial was essentially that no medical 
evidence had been submitted showing that the veteran's pre-
service right hand injury was aggravated during service.  The 
Board's September 1982 decision is final.  38 U.S.C.A. 
§ 7104.  Therefore, the veteran's claim cannot be reopened 
and again considered unless new and material evidence has 
been added to the record since the last denial.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Evidence added to the record since the last denial includes 
copies of service medical records and the report of VA 
examination in 1994.  These are obviously duplicative of 
evidence previously of record and are therefore not new.  
Other evidence consists of statements by Dr. Nowell and Dr. 
Campbell.  These statements are new in that they were not of 
record at the time of the Board decision in September 1982, 
and are not merely cumulative of other evidence that was then 
of record.  However, they are not material, in that neither 
statement asserts that the veteran's pre-existing right hand 
injury was aggravated during service.  Dr. Campbell's January 
1998 letter states that the veteran was disabled at that time 
due to severe tendinitis of his right mid finger, with 
flexion-contraction, but does not attribute this disability 
to service.  Dr. Nowell's statement gave his opinion that the 
veteran could have aggravated his injury in 1973, although 
this would have probably been a soft tissue injury.  Dr. 
Nowell further stated that it was conceivable that the injury 
could have occurred several months or a year before the April 
1973 x-ray.  While Dr. Nowell's statement noted the condition 
of the veteran's right hand as seen on an April 1973 x-ray, 
it did not specifically state that any aggravation occurred 
during the veteran's time in service.  Dr. Nowell gave his 
opinion that any injury occurring in 1973 would have probably 
been a soft tissue injury, since the osseous abnormalities 
were old, and that the injury seen on the April 1973 x-rays 
could have occurred several months or a year prior to that 
study.  These statements do not specifically address 
aggravation of the veteran's pre-existing condition during 
service, and are therefore not so significant that they must 
be considered in order to fairly decide the merits of the 
veteran's claim.

When the Board finds that no new and material evidence has 
been submitted, it is bound by an express statutory mandate, 
found in 38 U.S.C.A. §§ 7104(b) and 5108, not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 5 
(1995) affirmed 83 F.3d 1380 (Fed. Cir. 1996).  Since no new 
and material evidence has been submitted, the claim is not 
reopened.


ORDER

In the absence of new and material evidence having been 
submitted in the claim for service connection for residuals 
of a right hand injury, the claim is not reopened and the 
benefit sought on appeal is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

